                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

______________________________
                                      )
DOMINIC OLIVEIRA,                     )
                     Plaintiff,       )
                                      )
     v.                               )        Civil Action
                                      )        No. 15-10603-PBS
NEW PRIME, INC.,                      )
                                      )
                    Defendant.        )
______________________________        )

                        MEMORANDUM AND ORDER

                          December 9, 2019

     This case involves a pay dispute between a trucking

corporation and former truck drivers. Plaintiff Dominic Oliveira

brought this proposed class and collective action in March 2015,

alleging that Defendant New Prime, Inc. (“New Prime”) violated

the Fair Labor Standards Act (FLSA), 29 U.S.C. § 216(b), and the

Missouri Minimum Wage Law, Mo. Rev. Stat. § 290, by failing to

pay its truck drivers minimum wage. Docket. Nos. 1, 33.

     In June 2015, New Prime moved to compel arbitration of

Oliveira’s claims under the Federal Arbitration Act (FAA), but

did not press its claim under Missouri law. See Docket No. 3 at

4-8. This Court denied New Prime’s motion without prejudice and

ordered limited discovery on the applicability of the FAA to

this case. Docket No. 60. New Prime appealed to the First




                                  1
Circuit, lost, and then appealed to the Supreme Court, and lost

again. Now it wants a fourth bite of the arbitration apple.

     Now, three and a half years after this case was filed, New

Prime moves under Missouri law to compel arbitration of the

claims of several plaintiffs who recently opted into this case

pursuant to the FLSA. New Prime argues that (1) it has not

waived its right to arbitration under Missouri law with respect

to the new opt-in plaintiffs (2) any state-law challenges to its

arbitration agreements 1 with the opt-in plaintiffs must be

resolved by an arbitrator, rather than this Court. Plaintiff

contests both assertions.

     After hearing, the Court DENIES Defendant’s motion to

compel arbitration of the opt-in plaintiffs’ claims (Docket No.

161) because it has waived its right under Missouri law.

                              BACKGROUND

     The following facts are taken from the First Amended

Complaint and attached exhibits, Docket No. 33, as well as this

Court’s previous opinion in this case, Oliveira v. New Prime,

Inc., 141 F. Supp. 3d 125 (D. Mass. 2015).

     In March 2013, Oliveira entered New Prime’s “Paid

Apprenticeship” training program, which is advertised as an on-



1
 Plaintiffs assert that the arbitration agreement is
unenforceable because it is a contract of adhesion and is
unconscionable.
                                2
the-job training program for new truck drivers. Docket No. 33-2,

Docket No. 33-3. Apprentices obtain a Missouri Commercial

Driver’s License (CDL) permit, shadow New Prime drivers for

three to four weeks, take a CDL exam, drive 30,000 miles as a

New Prime company driver trainee, and attend an additional week

of orientation classes. Oliveira, 141 F. Supp. 3d at 128. The

drivers then choose to be classified as either company drivers

or independent contractors. Id.

        In May 2013, when Oliveira returned from his trainee

driving, New Prime told Oliveira that he could make more money

if he became an independent contractor. Id. Oliveira then signed

a document titled “INDEPENDENT CONTRACTOR OPERATING AGREEMENT.”

Dkt. No. 36-1. The document contained an arbitration provision

that delegated questions of arbitrability to the arbitrator. 2


2
    The arbitration provision reads:

        GOVERNING LAW AND ARBITRATION. THIS AGREEMENT SHALL BE
        GOVERNED BY THE LAWS OF THE STATE OF MISSOURI. ANY
        DISPUTES ARISING UNDER, ARISING OUT OF OR RELATING TO
        THIS AGREEMENT, INCLUDING AN ALLEGATION OF BREACH
        THEREOF, AND ANY DISPUTES ARISING OUT OF OR RELATING
        TO THE RELATIONSHIP CREATED BY THE AGREEMENT, AND ANY
        DISPUTES AS TO THE RIGHTS AND OBLIGATIONS OF THE
        PARTIES, INCLUDING THE ARBITRABILITY OF DISPUTES
        BETWEEN THE PARTIES, SHALL BE FULLY RESOLVED BY
        ARBITRATION IN ACCORDANCE WITH MISSOURI’S ARBITRATION
        ACT AND/OR THE FEDERAL ARBITRATION ACT. ANY
        ARBITRATION BETWEEN THE PARTIES WILL BE GOVERNED BY
        THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN
        ARBITRATION ASSOCIATION (“THE RULES”). THE PARTIES
        SPECIFICALLY AGREE THAT NO DISPUTE MAY BE JOINED WITH
        THE DISPUTE OF ANOTHER AND AGREE THAT CLASS ACTIONS
                                   3
     During his time as an independent contractor and later as a

New Prime company driver, New Prime made regular deductions from

Oliveira’s paycheck. Oliveira, 141 F. Supp. 3d at 129. These

deductions were ostensibly due to an advance of $200 per week

given to Oliveira during the apprentice program, lease payments

on Oliveira’s truck, and payments for other tools that New Prime

instructed Oliveira to buy. Id. at 128-29. On multiple

occasions, Oliveira’s weekly pay was negative after spending

dozens of hours on the road. Id. at 129.

     Oliveira brought this class action in March 2015, arguing

that he and other New Prime drivers were not paid the minimum

wage under federal and state law. Docket No. 1. Oliveira

proposed the following definition for both a 216(b) collective

action under the FLSA and a Rule 23(b) class under Missouri law:

     All current and former employees that drove for the
     defendant, whether or not catagorized [sic] as
     employees, trainees, or independent contractors who
     were not compensated for all training time, paid by
     the mile without regard to hours worked and/or had
     improper deductions taken from their paychecks.




     UNDER THIS ARBITRATION PROVISION ARE PROHIBITED . . .
     THE PLACE OF THE ARBITRATION HEREIN SHALL BE
     SPRINGFIELD, MISSOURI.

Docket No. 36-1 at 10. The agreement also states, immediately
before the signature line, “THIS CONTRACT CONTAINS A BINDING
ARBITRATION PROVISION WHICH MAY BE ENFORCED BY THE PARTIES.” Id.
                                4
Docket No. 33 at 13-14. 3   In June 2015, New Prime filed a motion

to compel arbitration of Oliveira’s claims, or in the

alternative, to dismiss the suit for failure to state a claim.

Docket No. 24, Docket No. 35. New Prime’s arbitration-related

arguments were based entirely on federal law. See Docket No. 36

at 4-8. This Court denied New Prime’s motion in October 2015.

Oliveira, 141 F. Supp. 3d at 135. New Prime appealed the

decision to the First Circuit shortly thereafter. Docket No. 67.

     The First Circuit affirmed this Court’s decision in May

2017. Docket No. 73; Oliveira v. New Prime, Inc., 857 F.3d 7, 24

(1st Cir. 2017). The First Circuit held that (1) the

“applicability of the FAA is a threshold question for the court

to determine before compelling arbitration under the Act,” and

(2) the provision of the FAA that exempts “contracts of

employment” of transportation workers from the Act’s coverage

applies to an agreement “that establishes or purports to

establish an independent-contractor relationship.” Id. at 9.

Thus, New Prime could not rely on the FAA to compel arbitration

of Oliveira’s claims.

     New Prime appealed the First Circuit’s decision to the U.S.

Supreme Court in November 2017. Docket No. 110. While its

petition for certiorari was pending, New Prime moved in January


3
 This class definition is taken from Oliveira’s amended
complaint, Docket No. 33, which was filed in June 2015.
                                  5
2018 to deny certification of Oliveira’s putative class. Docket

No. 118. In its motion, New Prime asserted that it had “not

waived its right to compel arbitration of the claims of putative

class members” under Missouri law, even if it had waived that

right with regard to Oliveira individually. Id. at 8. Once the

Supreme Court granted certiorari in February 2018, Docket No.

134, the district court proceeding was stayed prior to

resolution of the class certification issue. In January 2019,

the Supreme Court affirmed the First Circuit on both of its

holdings. New Prime Inc. v. Oliveira, 139 S. Ct. 532, 544

(2019).

     Oliveira subsequently filed consent forms for ten opt-in

plaintiffs (“Plaintiffs”), pursuant to 29 U.S.C. § 216(b), in

April 2019 (Docket No. 154, Docket No. 155), and June 2019

(Docket No. 159, 160).   The opt-in plaintiffs had each signed

Operating Agreements with arbitration provisions similar to that

signed by Oliveira. Docket. Nos. 163-1 to 163-10. Many of the

contracts were signed at the end of the driver training period,

after each driver had gone through days or weeks of training

with New Prime. See, e.g., Docket No. 180-2 ¶ 2; Docket No. 180-

3 ¶ 2.

     New Prime moved to compel arbitration of the opt-in

plaintiffs’ claims in August 2019. Docket No. 161. New Prime

sent Plaintiff’s counsel written demands to arbitrate the claims

                                 6
of the opt-in plaintiffs, which Plaintiff’s counsel declined.

Docket No. 162 at ¶ 3. New Prime further alleges that none of

the opt-in plaintiffs has been deposed, and no written discovery

has been served regarding the opt-in plaintiffs’ claims. Id. ¶

4. 4

                                  DISCUSSION

         The motion raises two questions for Court. First, has New

Prime waived its right to compel arbitration under the Missouri

Uniform Arbitration Act (MUAA) with regard to the opt-in

plaintiffs? Second, does the MUAA compel arbitration of the opt-

in plaintiffs’ claims, including threshold questions of

arbitrability? Because I find that New Prime has waived its

right to compel arbitration under the MUAA, I do not reach the

second question.

    I.     Legal Standard

         Under Missouri law, the right to arbitration may be waived.

Reis v. Peabody Coal Co., 935 S.W.2d 625, 630 (Mo. Ct. App.

1996). “A party waives its right to arbitrate if it (1) had

knowledge of the existing right to arbitrate, (2) acted

inconsistently with that right, and (3) prejudiced the party



4
 After New Prime filed its motion to compel arbitration, the
Plaintiffs moved to certify a collective action for their 29
U.S.C. § 216(b) claims and a Rule 23 class action for their
Missouri state law claims. Docket No. 176, Docket No. 198. That
motion has not yet been decided.
                                    7
opposing arbitration.” Mueller v. Hopkins & Howard, P.C., 5

S.W.3d 182, 187 (Mo. Ct. App. 1999). There is a “strong

presumption” against waiver, and any doubts “must be resolved in

favor of arbitration.” Id.

     The party seeking waiver bears the burden of establishing

prejudice. Id. Prejudice is determined on a case-by-case basis.

Id. Prejudice results when a party “substantially invokes the

judicial process to the detriment or prejudice of the other

party.” Major Cadillac, Inc. v. Gen. Motors Corp., 280 S.W.3d

717, 723 (Mo. Ct. App. 2009). Missouri courts have identified

several indicators of prejudice, such as when a party “loses a

motion on the merits and then attempts to invoke arbitration, or

when a party postpones invoking arbitration, causing his

adversary to incur unnecessary delay or expense.” Mueller, 5

S.W.3d at 187; see also Major Cadillac, 280 S.W.3d at 723

(explaining that prejudice can be found “when a party’s time and

funds are expended because that party has not received the

benefits of arbitration: efficient and low-cost resolution of

disputes” (citation omitted)). Prejudice can also “result from

lost evidence, duplication of efforts, use of discovery methods

unavailable in arbitration, or litigation of substantial issues

going to the merits.” Nettleton v. Edward D. Jones & Co., 904

S.W.2d 409, 411 (Mo. Ct. App. 1995). Delay alone does not

establish prejudice, but “delay and the moving party’s trial-

                                8
oriented activity are material factors in assessing prejudice.”

Gentry v. Orkin, LLC, 490 S.W.3d 784, 789 (Mo. Ct. App. 2016)

(citation omitted).

     Missouri law does not specify a bright-line rule, either in

terms of litigation stage or time expended, as to when a party

waives its right to compel arbitration. See, e.g., Major

Cadillac, 280 S.W.3d at 723 (finding waiver where defendant

filed and spent eight months litigating motion to remove and

motion to dismiss); Reis, 935 S.W.2d at 631 (finding that

defendant acted inconsistently with the right to arbitrate by,

inter alia, seeking arbitration after two years of unsuccessful

litigation of its motion for dismissal or summary judgment and

related appeal) (“[It] was not until [the defendant] had

unsuccessfully exhausted its pretrial maneuvers, that it

attempted to invoke arbitration”).

  II.   Parties’ Arguments

     The parties do not contest that New Prime had knowledge of

its alleged right to arbitrate, thereby satisfying the first

prong of the waiver test. The parties disagree as to the second

and third prongs: whether New Prime’s actions were inconsistent

with the right to arbitrate, and whether those actions

prejudiced the opt-in plaintiffs. Docket No. 161 at 13-15;

Docket No. 180 at 1, 16-20.



                                9
           A. Inconsistency

     New Prime argues that it acted consistently with the right

to arbitrate, because it could not have moved to compel

arbitration of the opt-in plaintiffs’ claims until they became

parties to this action. Docket No. 161 at 13. The MUAA provides

for a motion to compel arbitration only against an “opposing

party” who has “refus[ed] to arbitrate.” Mo. Rev. Stat.

§ 435.355(1). New Prime argues that the opt-in plaintiffs did

not become parties to this action for FLSA purposes until April

and June 2019, when their written consent was filed with the

court. See 29 U.S.C. § 216(b) (“[N]o employee shall be a party

to any such action unless he gives consent in writing . . . .”).

Thus, New Prime alleges that it could not have moved to compel

arbitration of these plaintiffs’ claims sooner. New Prime also

argues that proposed class members in an uncertified class are

not yet parties to the action for purposes of the Rule 23 class

action.   Docket No. 161 at 14.

     New Prime further notes that its August 2017 answer to

Oliveira’s complaint raised the issue of arbitration under

Missouri law. Docket No. 117 at 15. New Prime’s January 2018

motion to deny class certification also argued that New Prime

had “not waived its right to compel arbitration of the claims of

putative class members” under Missouri law, even if it had

waived that right with regard to Oliveira. Docket No. 118 at 8.

                                  10
     In response, Plaintiffs cite New Prime’s August 2015 reply

brief stating that New Prime sought to invoke arbitration under

the FAA, rather than the MUAA, Docket No. 51, and New Prime’s

December 2017 Supreme Court reply brief, which stated “[New]

Prime has not moved to compel arbitration of respondent’s claims

under Missouri law —- and respondent is well aware that [New]

Prime has no intention of doing so in this case.” Docket No.

180-9 at 19.

          B. Prejudice

     New Prime further argues that the opt-in plaintiffs have

not borne their burden of establishing prejudice. New Prime

claims that none of the opt-in plaintiffs has incurred any

expense since joining this lawsuit in mid-2019, particularly as

no discovery has been conducted regarding the opt-in plaintiffs

in particular. Docket No. 161 at 13-14. The Plaintiffs respond

that they have been prejudiced by the passage of time, which

makes “discovery . . . harder to obtain and class and collective

members harder to reach.” Dkt. 180 at 19.

  III. Analysis

New Prime has waived its right to compel arbitration of the opt-

in plaintiffs’ claims under the MUAA. New Prime’s actions (1)

were inconsistent with the right to arbitrate and (2) prejudiced

the opt-in plaintiffs.



                               11
          A. Inconsistency

     New Prime had notice from the start of this case that it

was being pursued as a putative class and collective action, and

that it had the potential right to compel arbitration under both

federal and state law. See Docket No. 1; Docket No. 117 at 15.

Nevertheless, New Prime “substantially invoke[d] the litigation

machinery” by pursuing the federal path for two years before

moving to compel arbitration under the MUAA. Major Cadillac, 280

S.W.3d at 723. New Prime filed a motion to compel arbitration or

dismiss the amended complaint in July 2015 but failed to raise

any MUAA-related arguments. New Prime also filed motions to stay

this case pending appeal, and pursued appeals in the First

Circuit and the Supreme Court. Plaintiff argues these actions

are all inconsistent with New Prime’s right to pursue

arbitration under the MUAA.

     While Missouri courts have not ruled on whether the right

to arbitration can be waived with regard to putative class or

collective action members, several other courts have answered in

the affirmative where a defendant delayed in presenting the

arbitration issue for tactical advantage. See Gunn v. NPC

Int’l., Inc., 625 Fed. App’x 261, 265-67 (6th Cir. 2015)

(finding waiver in putative FLSA collective action where

defendant moved to compel arbitration after unfavorable rulings

and the court found it was “employing dilatory tactics”);

                               12
Kingsbury v. U.S. Greenfiber, LLC, No. 08-cv-00151, 2012 WL

2775022, at *6-7 (C.D. Cal. June 29, 2012) (finding waiver in

putative Rule 23 class action where defendant “conscious[ly]”

sought judicial judgment on certain legal questions before

moving to compel arbitration); see also Prowant v. Fed. Nat’l

Mortgage Ass’n, 255 F.Supp.3d 1291, 1298, 1301 (N.D. Ga. 2017)

(finding waiver in putative FLSA collective action where

defendant moved to compel arbitration of opt-in plaintiffs’

claims after receiving an unfavorable ruling).

     New Prime relies heavily on the Eleventh Circuit’s decision

in Gutierrez v. Wells Fargo, which held that it would have been

“jurisdictionally impossible” for the district court to rule on

a motion to compel arbitration before a class was certified,

such that the defendant’s failure to so move could not be viewed

as evidence of waiver. 889 F.3d 1230, 1237-1239 (11th Cir.

2018). Importantly, the defendant in Gutierrez specifically

preserved its right to compel arbitration as to unnamed putative

class members before a motion to dismiss was decided. Id. The

Eleventh Circuit highlighted this fact, holding that “the key

ingredient in the waiver analysis is fair notice to the opposing

party and the District Court of a party’s arbitration rights and

its intent to exercise them. If the court and the opposing party

have such notice at an early stage in litigation, they can



                               13
manage the litigation with this contingency in mind.” Id. at

1236.

     The instant case is distinguishable from Gutierrez. New

Prime did not attempt to preserve the issue of Missouri state

law until August 2017, more than two years after litigation had

commenced and after both the district and circuit court had

ruled on New Prime’s motion to compel arbitration or dismiss.

Here, the key indication of waiver is not New Prime’s failure to

file a motion to compel arbitration. Rather, the finding of

waiver is based upon New Prime’s repeated affirmations that it

would not seek to compel arbitration under the MUAA in this

case, coupled with its years-long pursuit of appeals on the

applicability of the FAA. See id. at 1236 (“[T]he key ingredient

in the waiver analysis is fair notice to the opposing party and

the District Court of a party’s arbitration rights and its

intent to exercise them.”).

          B. Prejudice

     The parties disagree as to whether the prejudice analysis

should reflect New Prime’s actions with respect to the opt-in

plaintiffs only, or whether the Court may consider the prejudice

suffered by the Plaintiffs as a group. The opt-in plaintiffs

argue that they have suffered prejudice individually, because

the passage of four years of litigation in this case has raised

“the risk that discovery will be harder to obtain and class and

                               14
collective members harder to reach.” Docket No. 180 at 19. 5

Moreover, putative class members may be forced to eventually

shoulder attorney’s fees for litigating this case to the Supreme

Court.

     New Prime’s actions prior to April 2019 with respect to the

named plaintiff are relevant to the waiver inquiry because they

caused delay to the unnamed plaintiffs. See Gunn, 625 Fed. App’x

at 267 (holding that the prejudicial “effects of [the

Defendant’s] failure to timely raise arbitration – in

unnecessary delay and expense – is effectively the same for all

plaintiffs, irrespective of when they opted in,” where

plaintiffs were represented by the same counsel before the same

judge and “assert[ed] claims for violations of FLSA rights

pursuant to the same uniform policies”); Kingsbury, 2012 WL

2775022, at *6-7 (explaining that the defendant’s pre-

certification conduct prejudiced unnamed members of the class,

because the named plaintiff and “his lawyers were attempting to



5
 The Plaintiffs claim they have suffered prejudice because their
arbitration agreements contain a one-year limitation provision,
which New Prime might seek to invoke in an arbitration. Docket
No. 215 at 11. Missouri law renders such limitations periods
“null and void.” See Mo. Rev. Stat. § 431.030 (“All parts of any
contract or agreement hereafter made or entered into which
either directly or indirectly limit or tend to limit the time in
which any suit or action may be instituted, shall be null and
void.”). During hearing on this motion, New Prime waived its
right to assert the limitation provision against the opt-in
plaintiffs.
                                15
vindicate not only [the named plaintiff’s] interests but also

the interests of other unrepresented class members”).

     New Prime spent more than four years litigating a threshold

issue regarding arbitration under the FAA. A timely motion to

compel arbitration under the MUAA could have saved the

Plaintiffs, including the opt-in plaintiffs, and the Court

unnecessary time and expense. But New Prime chose not to invoke

the MUAA until it faced a potential loss on the FAA issue in the

Supreme Court. Meanwhile, the drivers - who may have earned

negative weekly pay due to improper deductions - have not

received relief. The Plaintiffs have suffered prejudice in this

case.

     This result is consistent with the purpose of the waiver

doctrine. Declining to find waiver in this case would create a

loophole for defendants who seek to compel arbitration in a

putative class or collective action. Defendants could choose one

statute, such as the FAA or a state arbitration statute, to

compel action against named plaintiffs, and then – and only if

they lose – have the chutzpah to invoke the other statute years

later. This situation denies parties the benefit of arbitration:

the “efficient and low-cost resolution of disputes.” Major

Cadillac, 280 S.W.3d at 723. Defendant’s conduct reflects

dilatory litigation tactics at their worst, by preventing the



                               16
timely resolution of an important dispute about the payment of

minimum wages.

     Accordingly, Plaintiffs have established that New Prime

acted inconsistently with regard to its right to arbitrate and

that Plaintiffs were prejudiced as a result. New Prime has

waived its right to compel arbitration of the Plaintiffs’ claims

under the MUAA.

                              ORDER

     New Prime’s motion to compel arbitration of the opt-in

plaintiffs’ claims (Docket No. 161) is DENIED.



SO ORDERED.

                              /s/ PATTI B. SARIS
                              Hon. Patti B. Saris
                              Chief United States District Judge




                               17
